ORDER GRANTING ADVANCEMENT OF EFFECTIVE DATE OF SUSPENSION
On June 25, 2004, this Court suspended the respondent for an executed period of thirty (80) days, beginning August 14, 2004, as part of a sixty-day suspension from the practice of law, with thirty days suspended to probationary provisions. Matter of Breunig, 810 N.E.2d 716 (Ind.2004). The respondent now moves this Court for advancement of the effective date of his suspension, to July 3, 4, 5, or 6, 2004, so that he can represent five clients at hearings and trials scheduled during his currently-ordered period of executed suspension from the practice of law. The Disciplinary Commission advises that it has no objection to the respondent's request.
This Court now finds that the respondent's request should be granted.
IT IS, THEREFORE, ORDERED that the respondent's motion for advancement of the effective date of his suspension from the practice of law in this state is granted. Accordingly, the respondent's executed suspension from the practice of law for a period of thirty (80) days shall begin on July 3, 2004. Upon the effective date of this order, the respondent shall not maintain a presence or occupy an office where the practice of law is conducted during the period of executed suspension. In all respects other than the effective date of suspension, this Court's amended order of June 25, 2004 shall remain in full foree and effect.
*817The Clerk of this Court is directed to forward notice of this Order to the respondent or his attorney and to the Indiana Supreme Court Disciplinary Commission.
DICKSON, SULLIVAN, BOEHM, and RUCKER, JJ., concur.
SHEPARD, C.J., not participating.